Case: 20-60517     Document: 00516273078         Page: 1     Date Filed: 04/08/2022




              United States Court of Appeals
                   for the Fifth Circuit
                                                                        United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                                                            April 8, 2022
                                  No. 20-60517                            Lyle W. Cayce
                                Summary Calendar                               Clerk



   Amina Salvador,

                                                                      Petitioner,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                     Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                              BIA No. A200 948 077


   Before Jolly, Willett, and Engelhardt, Circuit Judges.
   Per Curiam:*
          Amina Salvador, a native and citizen of the United Kingdom, has
   petitioned for review of the decision of the Board of Immigration Appeals
   (BIA) dismissing her appeal from the immigration judge’s (IJ) order denying
   her motion to terminate proceedings and determining that she had failed to


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-60517      Document: 00516273078           Page: 2   Date Filed: 04/08/2022




                                     No. 20-60517


   establish eligibility for asylum and related protection in asylum-only
   proceedings held pursuant to the Visa Waiver Program (VWP). See 8 U.S.C.
   § 1187; Lavery v. Barr, 943 F.3d 272, 276 (5th Cir. 2019); McCarthy
   v. Mukasey, 555 F.3d 459, 459-60 (5th Cir. 2009).
          We review the BIA’s decision only but will consider the IJ’s decision
   to the extent that it influenced the BIA. See Shaikh v. Holder, 588 F.3d 861,
   863 (5th Cir. 2009). Questions of law are reviewed de novo, with deference
   given to the BIA’s interpretation of immigration statutes. See id. Factual
   findings will be upheld if they are based on substantial evidence, which
   requires only that they are supported by record evidence and that they are
   substantially reasonable. See id. Under the substantial evidence standard,
   findings of fact will be upheld “unless the evidence compels a contrary
   conclusion.” Lopez-Dubon v. Holder, 609 F.3d 642, 645 (5th Cir. 2010). The
   petitioner has the burden of demonstrating that the evidence compels a
   conclusion contrary to that of the BIA. Zhao v. Gonzales, 404 F.3d 295, 306
   (5th Cir. 2005). Due process challenges are reviewed de novo. See De Zavala
   v. Ashcroft, 385 F.3d 879, 883 (5th Cir. 2004). The petitioner must make an
   initial showing of substantial prejudice. See id.
          Salvador asserts that the BIA erred in dismissing her appeal from the
   denial of her motion to terminate. The BIA determined that Salvador’s
   mental incompetence did not warrant termination of the proceedings. See
   Matter of M-J-K-, 26 I. & N. Dec. 773, 777 (BIA 2016).
          Under 8 U.S.C. § 1229a(b)(3), “[i]f it is impracticable by reason of an
   alien’s mental incompetency for the alien to be present at the proceeding, the
   Attorney General shall prescribe safeguards to protect the rights and
   privileges of the alien.” See also 8 C.F.R. § 1240.4. “The [INA’s] invocation
   of safeguards presumes that proceedings can go forward, even where the




                                          2
Case: 20-60517      Document: 00516273078            Page: 3    Date Filed: 04/08/2022




                                      No. 20-60517


   alien is incompetent, provided the proceeding is conducted fairly.” Matter
   of M-A-M-, 25 I. & N. Dec. 474, 477 (BIA 2011).
          Here, the IJ properly accepted Salvador’s subjective belief in her
   narrative as true, and his decision was based only on whether Salvador had
   met her burden of proof based on objective evidence in the record. See Pierre-
   Paul v. Barr, 930 F.3d 684, 695 (5th Cir. 2019), abrogated in part on other
   grounds by Niz-Chavez v. Garland, 141 S. Ct. 1474, 1479-80 (2021)); Matter of
   J-R-R-A-, 26 I. & N. Dec. 609, 611-12 (BIA 2005). Salvador was provided
   with competent and zealous counsel (the Qualified Representative) and other
   appropriate procedural safeguards were provided. Salvador has not shown
   that her substantial rights were affected by the denial of her motion to
   terminate. See De Zavala, 385 F.3d at 883; see also Pierre-Paul, 930 F.3d at
   696; M-A-M-, 25 I. & N. Dec. at 477.
          Salvador asserts that the Qualified Representative provided
   ineffective assistance. Because that contention was not raised below and is
   therefore unexhausted, we lack jurisdiction to consider it. See 8 U.S.C.
   § 1252(d)(1); Omari v. Holder, 562 F.3d 314, 318 (5th Cir. 2009).
          Salvador contends that the proceedings should be reopened because
   she is a victim of sex trafficking and can qualify for a T or U visa on that basis.
   Salvador has not shown that her substantial rights were affected. See
   De Zavala, 385 F.3d at 883. Nor has she shown that such relief is available in
   these asylum-only proceedings. See Lavery, 943 F.3d at 276.
          With respect to her asylum claim, Salvador asserts only that she was
   the victim of past persecution because she was subjected to female genital
   mutilation (FGM). She fears that she will be killed if she is returned to the
   United Kingdom in order to silence her.
          An alien may obtain asylum if she qualifies as a refugee. 8 U.S.C.
   § 1158(b)(1)(A) & (B)(i). A refugee is a person who is outside of her country




                                           3
Case: 20-60517      Document: 00516273078          Page: 4   Date Filed: 04/08/2022




                                    No. 20-60517


   and is unable or unwilling to return “because of persecution or a well-
   founded fear of persecution on account of race, religion, nationality,
   membership in a particular social group, or political opinion.” 8 U.S.C.
   § 1101(a)(42)(A). Salvador has the burden of establishing a nexus between
   such persecution and one of the five statutory grounds for asylum. See
   Tamara-Gomez v. Gonzales, 447 F.3d 343, 349 (5th Cir. 2006). “The
   determination that an alien is not eligible for asylum is a factual finding
   reviewed under the substantial evidence standard.” Sharma v. Holder, 729
   F.3d 407, 411 (5th Cir. 2013) (internal quotation marks and citation omitted).
          The BIA determined that Salvador had not shown a nexus between
   her past mistreatment and her membership in the particular social group
   consisting of children in the care of the state. The IJ found that no objective
   medical evidence had been presented showing that Salvador had been a
   victim of FGM.
          The BIA’s decision adopting and affirming the decision of the IJ
   denying the asylum application was based on the evidence presented, and it
   was substantially reasonable. See Sharma, 729 F.3d at 411. Salvador has not
   shown that the evidence compels a contrary conclusion. See Lopez-Dubon,
   609 F.3d at 645. The petition for review of the decisions of the BIA denying
   Salvador’s motion to terminate removal proceedings and denying her asylum
   application is DENIED.




                                         4